DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Status of Claims
This office action is a response to an amendment filed on 05/23/2022.  Claims 1, 8 and 14 are amended, and claims 4, 11 and 18 cancelled.  Claims 1-3, 5-10, 12-17 and 19-20 are currently pending.

Response to Arguments
Applicant’s remarks, see page 8, with respect to the claim objections have been fully considered.  The claims have been amended to overcome the informalities, therefore the objections are withdrawn.
Applicant’s remarks, see page 8, with respect to the rejections under 35 USC 112(a) have been fully considered.  The claims have been amended to comply with the written description requirement, therefore the rejections are withdrawn.
Applicant’s remarks, see pages 9-11, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections are therefore withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Matthew R. Frontz (Reg. No. 65,198) by phone on 07/27/2022.
The application has been amended as follows:

(Currently Amended) A method comprising: 
ascertaining a local congestion metric indicating a local level of congestion associated with a plurality of uplinks of a first device; 
ascertaining a remote congestion metric indicating a remote level of congestion associated with the plurality of uplinks of the first device, wherein the remote level of congestion provides a measure of congestion experienced by packets sent through a corresponding uplink of the plurality of uplinks on remote links in a network; 
selecting a path of a plurality of paths from the plurality of uplinks to transmit a flowlet to a second device based at least in part on the local congestion metric, the remote congestion metric and the path being allowable to transmit to the second device, wherein the path of the plurality of paths is a previously selected path when one or more congestion metrics of the plurality of paths does not provide at least a minimum defined amount of improvement over one or more congestion metrics of the previously selected path; 
encapsulating one or more packets of the flowlet with a header, the header including at least a representation of an uplink of the plurality of uplinks that will transmit the encapsulated packets and a value specifying congestion information indicating a level of congestion experienced by the one or more packets as they traverse through the network; and 
transmitting the encapsulated packets via the path.

5. (Currently Amended) The method as recited in claim 1, wherein the selecting of the path includes comparing the remote congestion metrics for each of the plurality of uplinks with remote congestion metrics associated with the previously selected path from one of the plurality of uplinks.

6.  (Cancelled) 

7.  (Currently Amended) The method as recited in claim 1, wherein the header does not contain congestion information for every path between a source and a destination device.  

8.  (Currently Amended) A system comprising: 
at least one processor; and 
at least one memory storing instructions which when executed by the at least one processor causes the at least one processor to: 
ascertain a local congestion metric, indicating a local level of congestion, associated with a plurality of uplinks of a first device; 
ascertain a remote congestion metric, indicating a remote level of congestion, associated with the plurality of uplinks of the first device, wherein the remote level of congestion provides a measure of congestion experienced by packets sent through a corresponding uplink of the plurality of uplinks on remote links in a network; 
select a path of a plurality of paths from the plurality of uplinks to transmit a flowlet to a second device based at least in part on the local congestion metric, the remote congestion metric and the path being allowable to transmit to the second device, wherein the path of the plurality of paths is a previously selected path when one or more congestion metrics of the plurality of paths does not provide at least a minimum defined amount of improvement over one or more congestion metrics of the previously selected path; 
encapsulate one or more packets of the flowlet with a header, the header including at least a representation of an uplink of the plurality of uplinks that will transmit the encapsulated packets and a value specifying congestion information indicating a level of congestion experienced by the one or more packets as they traverse through the network; and 
transmit the encapsulated packets via the path.  

12. (Currently Amended) The system as recited in claim 8, wherein the selection of the path includes a comparison of the remote congestion metrics for each of the plurality of uplinks with remote congestion metrics associated with the previously selected path from one of the plurality of uplinks.

13.  (Cancelled)  

14.  (Currently Amended) The system as recited in claim [[9]] 8, wherein the header does not contain congestion information for every path between a source and a destination device.  

15.  (Currently Amended) At least one non-transitory computer readable medium storing instructions which when executed by at least one processor causes the at least one processor to: 
ascertain a local congestion metric, indicating a local level of congestion associated with a plurality of uplinks of a first device; 
ascertain a remote congestion metric, indicating a remote level of congestion associated with the plurality of uplinks of the first device, wherein the remote level of congestion provides a measure of congestion experienced by packets sent through a corresponding uplink of the plurality of uplinks on remote links in a network; 
select a path of a plurality of paths from the plurality of uplinks to transmit a flowlet to a second device based at least in part on the local congestion metric, the remote congestion metric and the path being allowable to transmit to the second device, wherein the path of the plurality of paths is a previously selected path when one or more congestion metrics of the plurality of paths does not provide at least a minimum defined amount of improvement over one or more congestion metrics of the previously selected path; 
encapsulate one or more packets of the flowlet with a header, the header including at least a representation of an uplink of the plurality of uplinks that will transmit the encapsulated packets and a value specifying congestion information indicating a level of congestion experienced by the one or more packets as they traverse through the network; and 
transmit the encapsulated packets via the path.  

20.  (Currently Amended) The at least one non-transitory computer readable medium as recited in claim 15, wherein the header does not contain congestion information for every path between a source and  a destination device.


Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17 and 19-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8 and 15 are allowed in view of the examiner’s amendment and for reasons argued by the applicant in the Remarks, filed 05/23/2022.  Dependent claims 2-3, 5, 7, 9-10, 12, 14, 16-17 and 19-20 depend upon one of the above-mentioned allowed independent claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-3, 5, 7-10, 12, 14-17 and 19-20 are hereby allowed in view of applicant’s persuasive arguments and in light of the examiner’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458